Citation Nr: 1743229	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-37 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for essential thrombocythemia, previously claimed as a blood disorder and as chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Patricia A. Thomas, pursuant to 38 C.F.R. § 14.630


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his friend


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied service-connected disability compensation for chronic lymphocytic leukemia.  

In his initial application for benefits, the Veteran variously described his claimed disability as leukemia, acute lymphoblastic leukemia, acute myelogenous leukemia and chronic lymphocytic leukemia.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must liberally interpret a claimant's characterization of his or her disability when a broad interpretation is more favorable to the Veteran.  In September 2010, the Veteran identified seven distinct blood disorders, including essential thrombocythemia, which he claimed were the result of his exposure to Agent Orange.  In August 2011, the RO denied service connection for hairy cell and other chronic B-cell leukemias, which are diseases presumptively associated with exposure to herbicides under 38 C.F.R. § 3.309(e) (2016).  The separate claim for service connection for other forms of leukemia remained on appeal. 

In the absence of further clarification, it would be reasonable to find that the September 2010 written statement included separate claims for six distinct blood disorders other than essential thrombocythemia.  The RO granted service connection for one of those disorders - chronic anemia - in a rating decision issued in January 2012.  More recently, the Veteran's representative submitted a written statement in January 2016, which indicated that, in September 2010, "[The Veteran] was not sure the type of cancer he had so he listed many that mimicked his disease.  It was not until 2013, that [the Veteran] had a clear understanding of his blood disorder . . . essential thrombocythemia (ET)."  Based on this clarification, the current issue is properly understood as a single claim for service connection for essential thrombocythemia.   

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  His spouse and a friend also provided testimony.  A transcript of that hearing is of record.  

The Board remanded this claim for further development in August 2014.  


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current essential thrombocythemia is related to military service.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, his current essential thrombocythemia is related to military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the Veteran's claim, further discussion of the VCAA is unnecessary. See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 

II.  Service Connection for Essential Thrombocythemia

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Analysis

In this case, the Veteran meets the current disability requirement.  His VA treatment records and the reports of multiple VA medical examiners indicate a diagnosis of essential thrombocythemia.   Thrombocythemia is "an increase in the number of circulating platelets; called also thrombocytosis."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1922 (32d ed. 2012).   

Service personnel records show that he served in Vietnam during the Vietnam War.  As such, the law presumes that he was exposed to certain herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2014).  Thus, the success of his claim depends on the third and final element of his claim: the existence of a causal link - or "nexus" - between essential thrombocythemia and his exposure to herbicides in Vietnam.  See Fagan, 573 F.3d at 1287.

Under some circumstances, the "nexus" between herbicide exposure and certain associated diseases will also be presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The diseases implicating a presumption of service connection based on Agent Orange exposure are listed in 38 C.F.R. § 3.309(e).  

When the Veteran filed the pending claim, the list of diseases presumptively associated with herbicides included chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e) (2008).  According to a May 2009 VA examination report, the Veteran's condition was a form of leukemia, but it did not meet the criteria for chronic lymphocytic leukemia.  During the development of this claim, the regulation was amended to include, "All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia."  38 C.F.R. § 3.309(e) (2016).  The RO arranged a new VA examination in June 2011, but the examiner opined that the Veteran's condition did not fit the medical definition of hairy cell or other B-cell leukemias.  These opinions on the issue of whether the Veteran has a current diagnosis for one of the diseases presumptively associated with herbicide exposure are not contradicted by any medical evidence in the record.  

Although the statutory and regulatory presumption of service-connection does not apply to the Veteran's disease, he is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").

To support his claim, the Veteran submitted a letter from his physician, dated October 2013, which indicates that, in his opinion, it is more likely than not that the Veteran's essential thrombocythemia "may have resulted from his exposure to Agent Orange while serving in the United States Army."  Unfortunately, this letter was phrased in terms which are too equivocal to support a finding of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for awarding service connection).  

Because the October 2013 letter was inadequate to grant the claim, the Board remanded the case in August 2014.  The RO was instructed to arrange a new examination and obtain a new medical opinion concerning the probability of a relationship between herbicide exposure and the Veteran's essential thrombocythemia.  The Board also acknowledged written statements suggesting that essential thrombocythemia was the result of the Veteran's service-connected anemia, suggesting a theory of service connection on a secondary basis pursuant to 38 C.F.R. § 3.310.  Accordingly, the remand instructed the RO to obtain a medical opinion on the issue of secondary service connection as well.  

The Veteran was examined by a VA physician in April 2016.  The diagnosis was essential thrombocythemia, and the physician indicated that this condition was first diagnosed in the 1990s.  At the time of the examination, the Veteran's condition was in remission, but continuous medication was required.  Symptoms would include weakness, easy fatigability, light-headedness, shortness of breath, headaches, dyspnea on mild exertion and at rest and occasional racing heartbeat.  

In the opinion of the April 2016 VA examiner, it was at least as likely as not that the Veteran's essential thrombocythemia was the resulted of exposure to Agent Orange.  The examiner acknowledged the October 2013 letter from the Veteran's private physician and a description of that physician's opinion as described to the examiner by the Veteran's sister.  Then the examiner remarked that "[Agent Orange] has been linked to blood disorders and for this reason it is reasonable to say that his essential thrombocythemia is at least as likely as not related to his exposure to [Agent Orange] while in service."  

The claims file indicates that employees of the RO considered the favorable April 2016 nexus opinion to be inadequate.  In requesting a second medical opinion, the RO explained that "The rationale may not include hearsay statements."  Apparently the RO was referring to the April 2016 reports description of the statements of the Veteran's sister.

At the RO's request, a VA nurse practitioner reviewed the medical records and provided a second opinion in May 2016.  The nurse practitioner acknowledged the diagnosis of essential thrombocythemia in the 1990s and medical literature describing the effect of the condition on the production of platelet-forming cells.  The examiner noted that about 80 percent of the people with this disorder have "an acquired gene mutation contributing to the disease."  The examiner cited a publication from the Institute of Medicine, a division of the National Academy of Science for the proposition that "evidence does NOT support the association or causality between exposure to agent orange and subsequent latent development of essential thrombocythemia.  Therefore it is less likely as [sic] not that latent development of essential thrombocythemia is related to Agent Orange exposure some 30 years prior.  It is at least [as] likely as not related to a [sic] acquired gene mutation."  

The RO also obtained a report from a second VA physician on the issue of secondary service connection.  This physician provided a longer and more thorough report than either of the previous examiners.  The physician's report ultimately concluded that it was unlikely that the Veteran's thrombocythemia was the result of his service-connected anemia.  According to the examiner, "The Veteran's anemia is permanently worsened beyond normal progression by the Veteran's diagnosed essential thrombocythemia, NOT the other way around."  (emphasis in original).  

In Johnson v. Brown, 10 Vet. App. 80 (1997), the Court considered whether 38 C.F.R. § 3.310 applied when the claimed disability aggravated a service-connected disability.  "Here, the argument is the converse: that his non-service-connected injuries are aggravating his service-connected disabilities.  Because section 3.310(a) and Allen require that the service-connected condition be the causative factor, not the acted-upon factor, they are not applicable."  Id. at 86.

Based on the physician's opinion and the reasoning of Johnson, the Veteran is not entitled to receive service-connected compensation for essential thrombocythemia as secondary to his service-connected anemia.  

However, there is a significant weakness in the May 2016 opinion on direct service connection.  The Board has examined the Institute of Medicine's Veterans and Agent Orange 2012 Update.  This publication assigns "leukemia (other than chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia)" to the category in which "available epidemiological studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association."  77 Fed. Reg. 47924, 47927 (August 10, 2012) (emphasis added).  The subsequent version of the same study likewise indicates that there is insufficient evidence to determine whether an association exists between the Veteran's disease and exposure to Agent Orange.  See 79 Fed. Reg. 20308, 20312 (April 11, 2014).  

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The May 2016 nurse practitioner's opinion on direct service connection is inadequate, because the examiner incorrectly assumed that the Institute of Medicine study showed the absence of an association between Agent Orange and leukemias which are not eligible for the regulatory presumption under 38 C.F.R. § 3.309(e).  In fact, the study notes only the absence of evidence sufficient to determine whether an association exists or not.  The May 2016 opinion attributed the Veteran's condition to an acquired gene mutation.  But the opinion failed to respond to the argument of the Veteran's representative, which suggests that it was exposure to Agent Orange which caused an acquired gene mutation to develop.  

The Board has likewise considered the favorable April 2016 opinion.  The RO assigned little value to this opinion on the grounds that the examiner improperly relied on the statements of the Veteran's sister about what she had been told by the Veteran's attending physician.  Although the Board is free to consider the Federal Rules of Evidence when weighing the credibility of certain evidence, those rules, including the prohibition against the admission of hearsay testimony, generally do not apply to the Board.  Cf. Rucker v. Brown, 10 Vet. App. 67, 73 (1997).   Under the circumstances of this case, because the Veteran's treating physician himself wrote a letter describing his opinions concerning the relevant issue in this case, which was available to the April 2016 examiner, it is difficult to understand how the statements of the Veteran's sister could have misled the examiner or otherwise undermined the correctness of the April 2016 medical opinion.  The April 2016 opinion was based on an in-person examination of the Veteran and a review of his relevant medical records.  The April 2016 opinion must also be considered together with the October 2013 opinion of the Veteran's treating physician.  Although that letter, by itself, is not enough to establish service connection for essential thrombocythemia, the Board has considered the physician's statements that the Veteran had no family history of myeloproliferative disorder.  For these reasons, the examiner's favorable opinion deserves significantly greater probative weight than the contrary May 2016 opinion.  

Because there are both positive and negative opinions on the essential nexus issue, the cause of the Veteran's essential thrombocythemia may never be known with certainty.  Thus, the Board finds that the evidence is approximately evenly balanced as to whether essential thrombocythemia is related to the Veteran's herbicide exposure in Vietnam.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for essential thrombocythemia is granted.




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


